                    Case 5:19-cv-07073-BLF Document 23 Filed 04/17/20 Page 1 of 4



 1     SEYFARTH SHAW LLP                                KINGSLEY & KINGSLEY, APC
       Pamela Q. Devata (pro hac vice to be             Eric B. Kingsley (SBN 185123)
 2     submitted)                                       eric@kingsleykingsley.com
       pdevata@seyfarth.com                             Kelsey M. Szamet (SBN 260264)
 3     233 South Wacker Drive                           kelsey@kingsleykingsley.com
       Chicago, IL 60606                                David Keledjian (SBN 309135)
 4     Telephone: (312) 460-5000                        david@kingsleykingsley.com
       Facsimile: (312) 460-7000                        16133 Ventura Blvd., Suite 1200
 5                                                      Encino, CA 91436
                                                        Telephone: (818) 990-8300
 6                                                      Facsimile: (818) 990-2903
 7     SEYFARTH SHAW LLP                                DAVTYAN LAW FIRM, INC.
       Courtney Stieber (pro hac vice to be             Emil Davtyan (SBN 299363)
 8     submitted)                                       emil@davtyanlaw.com
       cstieber@seyfarth.com                            880 E Broadway
 9     620 Eighth Avenue                                Glendale, California 91205
       New York, New York 10018                         Telephone: (818) 875-2008
10     Telephone: (212) 218-5500                        Facsimile: (818) 722-3974
       Facsimile: (212) 218-5526
11                                                      Attorneys for Plaintiff
                                                        LUCAS VALADEZ and Proposed Class
12
       SEYFARTH SHAW LLP
13     Eric E. Suits (SBN 232762)
       esuits@seyfarth.com
14     400 Capitol Mall, Suite 2350
       Sacramento, California 95814-4428
15     Telephone: (916) 448-0159
       Facsimile: (916) 558-4839
16
       Attorneys for Defendants
17     DELOITTE CONSULTING LLP

18
19                                 UNITED STATES DISTRICT COURT

20                               NORTHERN DISTRICT OF CALIFORNIA

21
       LUCAS VALADEZ, an individual, on                 Case No. 5:19-cv-07073-BLF
22     behalf of himself and other similarly
       situated,                                      JOINT STIPULATION OF DISMISSAL;
23                                                    [PROPOSED] ORDER
                           Plaintiff,
24
                v.
25
       DELOITTE CONSULTING LLP; and
26     DOES 1 through 50, inclusive,
27                         Defendant.
28
 ``                                     JOINT STIPULATION OF DISMISSAL
                                           CASE NO. 5:19-cv-07073-SVK

      63164801v.1
                    Case 5:19-cv-07073-BLF Document 23 Filed 04/17/20 Page 2 of 4



 1            WHEREAS, Plaintiff Lucas Valadez filed a complaint in the above-entitled action
 2   in the United States District Court for the Northern District of California, Case No. 5:19-
 3   cv-07073-SVK (the “Complaint”) against Defendant on October 28, 2019;
 4            WHEREAS, Plaintiff’s Complaint alleges two causes of action against defendant
 5   Deloitte Consulting, LLP for: (1) Violation of the Fair Credit Reporting Act for Failure to
 6   Make Disclosures, 15 U.S.C. § 1681b(b)(2)(A)(i); and Violation of the Fair Credit
 7   Reporting Act for Failure to Obtain Proper Authorization, 15 U.S.C.
 8   § 1681b(b)(2)(A)(ii);
 9            WHEREAS, Plaintiff brought both causes of action on behalf of himself and on
10   behalf of all similarly situated employees;
11            WHEREAS, Plaintiff and defendant Deloitte Consulting, LLP resolved this matter
12   as to Plaintiff’s individual claims on March 18, 2020;
13            THEREFORE, IT IS HEREBY STIPULATED, by and between the Parties and
14   their respective counsel that the Complaint should be dismissed with prejudice as to
15   Plaintiff’s individual claims and without prejudice as to the class claims pursuant to Fed.
16   Rules Civ. Proc., Rule 41(a)(a)(A)(ii). Each party will bear its own expenses, costs, and
17   attorneys’ fees.
18            ///
19            ///
20            ///
21
22
23
24
25
26
27
28                                                   1
                                       JOINT STIPULATION OF DISMISSAL
                                          CASE NO. 5:19-cv-07073-SVK

     63164801v.1
                   Case 5:19-cv-07073-BLF Document 23 Filed 04/17/20 Page 3 of 4



 1            Respectfully submitted,
 2   DATED: April 17, 2020                              SEYFARTH SHAW LLP
 3
 4                                                      By: /s/ Eric Suits
                                                            Pamela Q. Devata (pro hac vice
 5                                                          forthcoming)
                                                            Courtney S. Stieber (pro hac vice
 6                                                          forthcoming)
                                                            Eric Suits
 7                                                      Attorneys for Defendant
                                                        DELOITTE CONSULTING LLP
 8
 9
10
     DATED: April 17, 2020                              KINGSLEY & KINGSLEY, APC
11
12
                                                        By: /s/ Eric B. Kingsley
13                                                         Eric B. Kingsley
14                                                         Kelsey M. Szamet
                                                           David Keledjian
15                                                      Attorneys for Plaintiff
16                                                      LUCAS VALADEZ and Proposed Class

17
     Pursuant to Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of this
18
     document has been obtained from each of the above signatories.
19
20
21
22
23
24
25
26
27
28                                                  2
                                      JOINT STIPULATION OF DISMISSAL
                                         CASE NO. 5:19-cv-07073-SVK

     63164801v.1
                    Case 5:19-cv-07073-BLF Document 23 Filed 04/17/20 Page 4 of 4



 1                                          PROPOSED ORDER
 2
 3             The Court having considered the stipulation of the Parties, orders as follows:
 4             1.      The Complaint is dismissed with prejudice as to plaintiff Lucas Valadez’s
 5    individual claims.
 6             2.      The Complaint is dismissed without prejudice as to the class claims.
 7             3.      Each Party shall bear their own costs and attorneys’ fees.
 8             4.      The Court shall retain jurisdiction of this matter to enforce the terms of the
 9    March 18, 2020 settlement agreement.
10
11    IT IS SO ORDERED:
12
13
      DATED: April ___, 2020
14
15                                                         By:
                                                                 The Honorable Judge Beth Labson
16                                                               Freeman
                                                                 United States District Court Judge
17                                                               Northern District of California
18
19
20
21
22
23
24
25
26
27
28                                                     3
 ``                                           [PROPOSED] ORDER
                                           CASE NO. 5:19-cv-07073-SVK

      63164801v.1
